Citation Nr: 0838303	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for a scar of the 
left forehead, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of both 
hands.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals of 
closed head trauma, including headaches with periods of 
blurry vision, currently evaluated as 30 percent disabling.

7.  Entitlement to service connection for brain seizures.

8.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

The Board is aware that the claim concerning the evaluation 
for PTSD was not among those enumerated in the January 2005 
rating decision, despite the fact that the veteran made 
numerous references her mental health in her October 2004 
claim, including mentioning PTSD.  The RO, however, did 
restate the current evaluation for this disorder in that 
rating decision; moreover, this issue was included in the 
January 2006 Statement of the Case following receipt of a 
March 2005 Notice of Disagreement in which the veteran noted 
that she disagreed with "the RO's failure to adjudicate 
issues and claims it was required to adjudicate."  The Board 
also notes that the veteran indicated that she was perfecting 
her appeal as to all issues listed in the Statement of the 
Case in her February 2006 Substantive Appeal.  Finally, the 
veteran indicated during her May 2008 video conference 
hearing that the issue remained on appeal and presented 
testimony on the issue.  This claim is thus deemed to be on 
appeal.

After the veteran's hearing, the Board received copies of her 
Social Security Administration (SSA) records.  Following an 
October 2008 Board inquiry, the veteran, through her 
representative, waived RO review of these records.  38 C.F.R. 
§ 20.1304(c) (2008).

The reopened claims for service connection for right and left 
knee disorders, along with the issues of entitlement to 
increased evaluations for PTSD and residuals of closed head 
trauma, entitlement to service connection for brain seizures, 
and entitlement to TDIU, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a one-inch healed scar of the left 
forehead, without visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or a paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or two or three 
"characteristics of disfigurement" as defined in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

2.  There is no competent medical evidence establishing an 
etiological relationship between any current and chronic 
diagnoses of either hand, arthritis or otherwise, and 
service.

3.  The veteran's claims for service connection for right and 
left knee disorders were initially denied in an unappealed 
May 2002 rating decision.

4.  Evidence received since the May 2002 rating decision is 
new, addresses the question of the etiology of the veteran's 
claimed right and left knee disorders, and raises a 
reasonable possibility of substantiating the claims for 
service connection for those disorders.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a scar of the left forehead have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7800 
(2007).

2.  Arthritis of both hands was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  New and material evidence has been received to reopen a 
claim for service connection for a right knee disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

4.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for a scar of the 
left forehead

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the provisions of 38 U.S.C.A. § 4.118, Diagnostic Code 
7800 (2007), effective from August 30, 2002 (the present 
claim was received after this date), eight "characteristics 
of disfigurement" are set forth for evaluation purposes.  
These include: (1) a scar of five or more inches (13 or more 
cm.) in length; (2) a scar of at least one-quarter inch (0.6 
cm.) wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

As of October 23, 2008, revised provisions of Diagnostic Code 
7800 were enacted.  This new regulation, however, indicates 
that the revised provisions are applicable only to claims 
received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, the veteran's claim will be 
considered solely under the criteria of Diagnostic Code 7800 
effective as of the date of the veteran's claim, described 
above.

In this case, the report of the veteran's December 2005 VA 
examination of the joints included the results of her 
December 2005 VA scar examination.  During the examination, 
the veteran noted that the scar area was sutured at the sick 
bay following an in-service injury (in February 1989) and had 
healed "without any event."  She denied any current 
symptoms.  The examination of the left forehead revealed a 
one-inch scar without disfigurement or local tenderness.  
Given these findings, the Board observes that there is no 
basis for concluding that there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or a paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or two 
or three "characteristics of disfigurement."  As such, 
there is no schedular basis for an evaluation in excess of 10 
percent.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for a scar of the left forehead, and the 
veteran's claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.

II.  Entitlement to service connection for arthritis of both 
hands

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In the present case, the veteran was not treated for any 
injuries or other complaints of the hands during service.  
She was treated for a left wrist injury following a February 
1989 falling accident, but service connection has separately 
been established for residuals of a left wrist fracture.

Post-service, in September 2001, the veteran was seen at a VA 
facility with a three-week history of swelling and pain in 
the hands, with an assessment of painful swollen joints of 
the hands rendered.  A further VA treatment record, from the 
same month, reflects complaints of pain in all proximal 
interphalangeal joints (PIPs) of the right hand, as well as 
swelling in the left second PIP.  However, the veteran also 
noted marked improvement over the past few days.  An 
examination reviewed mild tenderness to palpation of the 
right fifth and left second PIPs, with full range of motion 
in all small joints of the hands.  In rendering an 
assessment, the examiner noted subjective complaints of 
multiple PIP arthralgias without evidence of synovitis on 
physical examination or significant morning stiffness.  The 
examiner noted that the veteran did "not have many features 
of an inflammatory arthritis."  

The veteran did report morning stiffness of the PIPs upon 
evaluation at a VA facility in October 2001 and upon 
examination was noted to have mild synovitis of the left 
second and right fifth PIP, without clear evidence of 
synovitis and with full range of motion in all other small 
joints of the hands.  An assessment that this was likely "a 
viral syndrome that is manifesting as a mild arthritis" was 
rendered, but the examiner noted that "[w]e expect this to 
be self-limited."  An addendum from October 2001 indicates 
that there was no "frank synovitis" but only a suggestion 
of minimal PIP swelling.  

During her December 2005 VA orthopedic examination, the 
veteran reported that she had recently had some stiffness of 
her fingers that had recently responded; she was described as 
asymptomatic at the time of the examination, and no diagnosis 
involving the hands was made.  

The Board has considered whether the December 2005 VA 
orthopedic examination report is adequate, given the absence 
of direct commentary about the nature and etiology of the 
veteran's claimed disorder.  See 38 U.S.C.A. § 5103A(c)(4).  
The Board is mindful that the evidence currently of record is 
less than conclusive in determining whether the veteran has 
arthritis of the hands, or another chronic disorder of the 
hands, as opposed to acute and transitory symptoms in 2001.  
In any event, however, there is no competent medical evidence 
linking the veteran's claimed disorder to service, and 
accordingly no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Therefore, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).   

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in her 
May 2008 hearing testimony.  The veteran, however, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, her 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of both 
hands, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claims for service 
connection for right and left knee disorders were denied in a 
May 2002 rating decision on the basis that the right knee 
disorder preexisted service and not be aggravated therein, 
and there was no evidence of a left knee disorder during 
service.  The veteran was notified of this decision in the 
same month but did not respond within the following year.  

The Board therefore finds that the May 2002 rating decision 
is final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

Evidence received into the record since the May 2002 rating 
decision includes several VA treatment records that call into 
question whether the veteran's knee disorders are 
etiologically related to the February 1989 injury described 
above.  In May and June of 2003, the veteran was treated for 
complaints of left knee pain since the February 1989 injury.  
Her complaints were focused on the left knee in May 2003, but 
she was also noted to have lateral subluxation of bilateral 
patella, right greater than left.  The impression was a 
history of falling from a dry dock on February 16, 1989.  The 
record from June 2003 is partially obscured due to a poor 
photocopy, and in some portions it is not entirely clear 
whether the reference is solely to the left knee or to the 
right knee.  The physical examination, however, refers to the 
"patellae," and the impression was of a complaint of knee 
pain following a fall from a dry dock in February 16, 1989.

The Board finds that these two treatment records appear to 
raise a reasonable possibility of a causal link, not 
previously established, between the February 1989 accident, 
which is documented in the service medical records, and 
current knee complaints.  This new evidence is thus 
"material," and the veteran's claims should be reopened.

That notwithstanding, the Board finds that additional 
development is needed to more clearly ascertain the nature 
and etiology of the veteran's claimed disorders prior to a 
final decision.  The reopened claims are thus addressed in 
the remand portion of this decision.

IV.  Duties to notify and assist

As the Board has reopened the veteran's claims for service 
connection for right and left knee disorders and is remanding 
these claims for additional development, the analysis in this 
section will be focused solely on the claims for an increased 
evaluation for a scar of the left forehead and service 
connection for arthritis of both hands.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claim for service connection for arthritis of the hands 
in a November 2004 letter.  The claim for an increased rating 
for a scar of the left forehead was later addressed in an 
April 2005 letter, issued prior to readjudication in a 
January 2006 Statement of the Case.  

The veteran has not been separately notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This is not prejudicial to the veteran, however, 
as her claims are being denied, and as she was notified in 
the appealed January 2005 rating decision that her service-
connected scar was rated as 10 percent disabling as of 
October 1996.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2005 letter did 
not provide the type of notification set forth in Vazquez-
Flores, except to the extent that the veteran was requested 
to submit medical evidence from both VA and non-VA sources 
demonstrating a worsening of her service-connected disorder.  
As such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced her.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id. at 46.  Here, the veteran was 
provided with the applicable criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 in a January 2006 Statement of the Case.  
The veteran was given a full opportunity to respond to this 
issuance.

Moreover, the Board has reviewed the record to determine 
whether the veteran had actual knowledge of the evidence 
needed to support her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Here, the Board notes 
that the veteran stressed during her May 2008 hearing that 
her left forehead scar was disabling in terms of 
disfigurement, the degree of which would provide a basis 
under Diagnostic Code 7800.  She noted that the area impact 
had previously been black and blue and had resulted in 
preventing her from wearing her hardhat.  She also noted that 
she had been taunted as "raccoon woman or the miracle 
child."  While she stated that the scar was not "as visible 
to other people like it used to be," she also agreed that it 
had made her "feel like a freak."  

The Board is aware that this particular claim was not among 
those readjudicated in the March 2008 Supplemental Statement 
of the Case.  However, the combination of the veteran's being 
notified of the provisions of Diagnostic Code 7800 and the 
focus of her hearing testimony on the disfigurement resulting 
from the left forehead scar reflect that a reasonable person 
could have been expected to understand in this case what was 
needed to substantiate the claim.  This "reasonable person" 
test was also listed among the circumstances which could 
render a notification error non-prejudicial in Sanders.  Id. 
at 889.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA and SSA records have been obtained.  
Additionally, she was afforded multiple VA examinations in 
December 2005.

During her May 2008 hearing, the veteran reported treatment 
at a civilian hospital in Connecticut during service but 
indicated that she did not know the name of the hospital.  
Accordingly, there is insufficient information for a search 
for records of such treatment.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for a scar of the left 
forehead, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for arthritis of both hands 
is denied.

New and material evidence has been received to reopen a claim 
for service connection for a right knee disorder; to that 
extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for a left knee disorder; to that 
extent only, the appeal is granted.


REMAND

To date, the veteran has not been afforded a VA examination 
to address the nature and etiology of her claimed right and 
left knee disorders.  Given the evidence that served to 
reopen these claims, as well as the fact that she has linked 
these disorders to a corroborated February 1989 in-service 
injury, the Board finds that such an examination is 
"necessary" pursuant to 38 U.S.C.A. § 5103A(d) (West 2002).

As to the claim for an increased evaluation for PTSD, the 
Board observes that the VA notice letters issued in November 
2004 and April 2005 conspicuously omit this issue.  Such an 
omission constitutes a procedural defect requiring correction 
prior to Board action on this claim.  38 U.S.C.A. § 5103 
(West 2002); see also 38 C.F.R. § 19.9 (2008).

As to the claims for an increased evaluation for residuals of 
closed head trauma and service connection for brain seizures, 
the Board notes that the veteran reported in September 2004 
that she was being treated by Jonathan Ross, a neurologist 
with the New England Neurological Services of North Andover, 
Massachusetts and that this neurologist had also treated her 
at the Holy Family Hospital in Methuen, Massachusetts.  The 
record does not show, however, that the veteran responded to 
the RO's November 2004 letter with authorization for VA to 
obtain these records.  To date, no efforts have been made to 
obtain records of treatment from Dr. Ross or from Holy Family 
Hospital.  Such efforts are required under 38 C.F.R. 
§ 3.159(c)(1) (2007).

The Board also notes that the medical evidence of record is 
inconclusive as to the question of whether the veteran has 
current seizures that are related to her February 1989 head 
injury.  Several VA medical records, dated beginning in 
February 1999, indicate that the veteran was treated for 
post-traumatic seizures.  More recently, however, a November 
2003 VA treatment record indicates that "[w]hether or not 
this patient has any type of epilepsy is still [un]clear" 
and that she did not need to be treated for this epilepsy 
unless and until she provided confirmation of epilepsy.  This 
matter was not further clarified by the December 2005 VA 
brain and spinal cord examination; in that report, the 
veteran's reported seizure were noted, but, in rendering an 
overall impression of post-traumatic headaches as well as 
post-traumatic encephalopathy, the examiner did not specify 
whether the encephalopathy encompassed seizures.  A further 
examination addressing the nature and etiology of the 
veteran's claimed seizures, if present, is thus "necessary" 
under 38 U.S.C.A. § 5103A(d).


Finally, the Board notes that the resolution of the above 
issues could certainly affect the disposition of the claim 
for TDIU.  These claims are thus "inextricably 
intertwined," and Board action on the TDIU claim is not 
warranted until the requested development on the other claims 
is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

With regard to the claims for increased 
evaluations for PTSD and residuals of a 
closed head injury, and pursuant to 
Vazquez-Flores v. Peake, supra, it is 
essential that: (1) this letter notify 
the veteran that to substantiate an 
increased evaluation claim she must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on her 
employment and daily life; (2) to the 
extent that the diagnostic codes under 
which she is rated contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on her employment and daily 
life (such as a specific measurement or 
test result), the letter must contain at 
least general notice of that requirement 
to her; (3) she must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes (with the criteria of 
38 C.F.R. §§ 4.124a (Diagnostic Code 
8100) and 4.130 (Diagnostic Code 9411) 
set forth in the letter); and (4) the 
notice must also provide examples of the 
types of medical and lay evidence that 
she may submit (or ask VA to obtain) that 
are relevant to establishing entitlement 
to increased compensation.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing signed release forms, 
with full address information, records of 
medical treatment from Dr. Ross and Holy 
Family Hospital should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right and left 
knee disorders and brain seizures.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
disorders.  If a current and chronic 
diagnosis cannot be made for any of these 
disorders, the examiner should so state.  
For each diagnosed disorder, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the veteran's 
period of active service and specifically 
to the documented February 1989 accident.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims for 
increased evaluation for PTSD and 
residuals of a closed head injury, 
service connection for right and left 
knee disorders and brain seizures, and 
TDIU should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


